DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims priority to USSN 62/483,647, filed on 04/10/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 was filed after the mailing date of the Final Rejection on March 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter and Reasons for Allowance
Claims 70-83 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
s 37-69 were rejected under 35 U.S.C. 103 as being unpatentable over
WO 2010/019203 A1 (Merck WO '203) in view of Pfaller et al. Antimicrob Agents
Chemother, 57 (2), 1065-8 Feb 2013. The rejection of these claims is withdrawn as they have been canceled and replaced with allowable claims 70-83. 
	Claims 70-83 are directed to compounds of formula (II)/(IIa), therein identified by the examiner as SCY078 or MK-1138 (first therapeutic agent), in combination with a single azole anti-fungal drug, isavuconazole (second therapeutic agent), for the treatment of Aspergillus infection in subject in need.
	Similar to claim 70, claims 70, 72 and 77 claim the same combination of compounds for a method of treating Aspergillus infection (or pulmonary Aspergillus infection), wherein the first therapeutic agent is administered orally at a dose of 50 mg to 1000 mg, and the second therapeutic agent is administered at a dose of 50 mg to 1000 mg, and wherein the dose of the first therapeutic agent and the dose of the second therapeutic agent are each administered at least once or twice per day for at least one week.
	Independent claims 78 and 80 claim a similar method to claims 70, 72 and 77;
	wherein the first therapeutic agent and the second therapeutic agent are each administered in an amount effective to increase survival compared to the survival resulting from the administration of the first therapeutic agent in the absence of the second therapeutic agent or the administration of the second therapeutic agent in the absence of the first therapeutic agent (claim 78); OR
	wherein the pharmaceutical combination, when administered to a first population of subjects having an Aspergillus infection, results in a survival rate that is higher than 
	1) the cited art does not provide a reason to select MK-3118 (aka SCY078, formula II/IIa) for use with another agent, nor does the art discuss isavuconazole;
	2) predicting the effect of two antifungal agents against aspergillosis is difficult; the field did not recommend such therapy; 
	and 3) the present application demonstrates unexpected results of administering two agents as claimed achieves improved outcomes.
	As per the 9/17/2020 Attorney response filed with the RCE and new claims 70-83, the response states that new claims 70-83 require the administration of isavuconazole AND the administration of two agents to prevent or treat Aspergillus infection, see pages 11-12 of the response.  
	With regard to point 1 from the interview, the Attorney response states that based on the cited prior art, a person of ordinary skill in the art would not use two therapeutic agents in the context of an Aspergillus infection; nor would the art have provided a reasonable expectation of success in this regard, Id. 
	The Attorney response states that use of combinations (compound of formula I and a 2nd agent) of WO ‘203 cited by the obviousness rejection, are in the context of treating or preventing fungal/bacterial infections, rather than specifically treating or preventing Aspergillus infections, Id. 

	With regard to point 2 from the interview, the Attorney response argues that background art reinforces Pfaller’s monotherapy approach, (citing Patterson et al., Practice Guidelines for the Diagnosis and Management of Aspergillosis: 2016 Update by the Infectious Diseases Society of America, CID 63: e l-e60 (2016)). 
	The Attorney response argues that Patterson teaches 
conflicting results from preclinical and in vitro combination studies have led to uncertainty and are too inconclusive to support their applicability to clinical practice, with some preclinical studies suggesting even an antagonistic effect between agents in the context of aspergillosis. Id at e24; also id at e29 (noting "potential toxic interactions" is among the issues requiring further investigation for combination therapy).

In the case of invasive pulmonary aspergillosis, "[p]rimary combination therapy is not routinely recommended." Id at el0 (Table 1).

	Accordingly, as argued by the Attorney response, claims 70-83 are allowable over the prior art as a person of ordinary skill in the art would not have been guided toward using two therapeutic agents in the specific context of an Aspergillus infection with a reasonable expectation of success. 
	With regard to point 3 from the interview, the Attorney response references paragraphs 69-94 and Figure 1 of the specification to show improved survival when SCY -at two different dosages- is administered with another agent, as explained in the Examples. Further, the Examiner notes Table 1 (page 28 of the specification) discloses synergistic activity of isavuconazole and SCY078 against Aspergillus fumigatus. 
	Additionally, an updated SciFinder art search supports the patentability of the invention over the cited prior art. The closest reference (WO 2016/079536) discloses combinations of a pyrrole compound in combination with second agents, such as 
	Claims 37-69 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-51 of US Patent 8188085 B2 in view of WO 2010/019203 A1 (Merck WO '203) and
Pfaller et al. Antimicrob Agents Chemother, 57 (2), 1065-8 Feb 2013.
	As noted above, claims 37-69 are canceled, thus necessitating the withdrawal of this rejection.
	With regard to new claims 70-83, these are claims are allowable over the cited prior art for the reasons stated by the Attorney response regarding WO ‘203, Pfaller, and synergistic data cited in the specification, see above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699